DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JAIRUS PRINCE,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2946

                               [March 10, 2022]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Lawrence M. Mirman,
Judge; L.T. Case No. 562005CF000340.

   Jairus Prince, Malone, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.